                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MISSOURI
                                      ST. JOSEPH DIVISION

       STACY ARNOLD,                                 )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )
                                                     )      Case No. 19-06137-CV-SJ-BP
       CITY OF ST. JOSEPH,                           )
       ST. JOSEPH PUBLIC LIBRARY,                    )
       OFFICER REBECCA HAILEY (IN HER                )
       PERSONAL AND PROFESSIONAL CAPACITY)           )
       AND ROGER CLARY                               )
                                                     )
                                                     )
                   Defendants                        )

                                        CERTIFICATE OF SERVICE


       COMES NOW Plaintiff, Stacy Arnold, and hereby certifies that the following documents:

               1. Plaintiff’s First Request for Production of Documents to Defendant Clary

               2. Plaintiff’s First Interrogatories to Defendant Clary;

were served via electronic mail in WORD and PDF formats to:


Mark C. Beam-Ward
Beam-Ward, Kruse, Wilson & Fletes LLC
8645 College Boulevard
Suite 250
Overland Park, KS 66210
mbeamward@bkwflaw.com
Attorneys for Defendant
Roger Clary




                                                    1

            Case 5:19-cv-06137-BP Document 39 Filed 01/30/20 Page 1 of 2
                                                             RESPECTFULLY SUBMITTED

                                                             STACY ARNOLD, Plaintiff

                                                              /s/Stacy Arnold
                                                             Stacy Arnold
                                                             500 Westover Dr. #11589
                                                             Sanford, NC 27330
                                                             803-428-7024
                                                             stacy.kaye.arnold@gmail.com


                                    CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing was filed electronically with the Clerk of
the Court on January 29, 2020, to be served by operation of the Court’s electronic filing system
upon:
 Christopher L. Heigele                           Gregory P Goheen
 Steven F. Coronado                               McAnany, Van Cleave & Phillips, PA-KCKS
 Bay Otto Coronado PC – KCMO                      10 East Cambridge Circle Drive
 4600 Madison Avenue                              Ste. 300
 Suite 210                                        Kansas City, KS 66103
 Kansas City, MO 64112-3019                       ggoheen@mvplaw.com
 cheigele@batyotto.com                            Attorneys for Defendant
 scoronado@batyotto.com                           St. Joseph Public Library
 Attorneys for Defendants
 City of St. Joseph, Missouri,
 Officer Rebecca Hailey

 Mark C. Beam-Ward
 Beam-Ward, Kruse, Wilson & Fletes LLC
 8645 College Boulevard
 Suite 250
 Overland Park, KS 66210
 mbeamward@bkwflaw.com
 Attorneys for Defendant
 Roger Clary




                                                                    _/s/ Stacy Arnold__________




                                                    2

          Case 5:19-cv-06137-BP Document 39 Filed 01/30/20 Page 2 of 2
